Morton, J.
Not much assistance can be derived from authorities in deciding the question which is raised in this case. Indeed, it may be said generally that in considering the obscure provisions which are often found in wills little help is to be *27obtained from precedents. Each case depends so much on the peculiar phraseology employed, that it is seldom that the decision in one case throws very much light on that which should be made in another.
By the thirteenth clause of his will, the testator gave to his daughter Caroline one hundred thousand dollars in trust, to pay one half of the income from time to time to Caroline Brewer Amory and Anna Sears Amory, children of his deceased daughter Ellen. The payments were to be made in such sums and at such times as said Caroline should, in the exercise of her discretion, consider for the best interests of said grandchildren, and any balance of income that might remain was from time to time to be added to the principal. Following these provisions comes the one which we are asked to construe: “If my said grandchildren, or either of them, shall be married, the said Caroline Abigail Brewer is authorized at her discretion to make and pay to them severally and to each of them such sum or sums as she may consider reasonable and proper as an advance or marriage portion from the said principal sum or its accumulations ”; if either of said grandchildren shall decease leaving lawful issue, one half of the principal and its accumulations, “ less any advance by way of marriage portion which may have been made to such granddaughter,” shall go to such issue; if either granddaughter shall decease without leaving issue, then the said sum and its accumulations, again “ less any advance by way of marriage portion which she may have received,” is to be held in trust exclusively for the surviving grandchild; and if such surviving grandchild dies without leaving issue, then said sum and its accumulations are to go to the testator’s heirs at law. It is apparent, we think, from these provisions that the testator did not contemplate that the whole of the principal sum should be used for marriage portions to the two granddaughters. It is also apparent, we think, that the payment which the trustee is authorized to make to each grandchild is to be by way of marriage portion. Those words describe the character of the advance which the trustee is given power to make. The trustee is not authorized to make payments from time to time to the granddaughters for their support or greater comfort. By marriage portion is commonly understood the property, usually a substantial amount, which a *28woman brings with her upon her marriage. Johnson v. Goss, 132 Mass. 274. Ogden v. Ogden, 1 Bland, 284. De Young v. De Young, 6 La. An. 786. Co. Lit. 31 a. 2 Bl. Com. 129. 1 Scribner, Dower, c. 1, § 4. Bouv. Law Dict. Anderson, Law Dict.
No doubt a marriage portion may be so given that payments may be made on account of it from time to time after marriage, and perhaps in some cases the words have been applied to payments made to the wife, or to property brought in by her, after marriage. Brown v. Jones, 1 Atk. 188. Holt v. Holt, 2 P. Wms. 648. Ward v. Shallet, 2 Ves. Sen. 16. Ramsden v. Hylton, 2 Ves. Sen. 304. Colvile v. Parker, Cro. Jac. 158. But that is not the usually accepted meaning. The question, then, is, What did the testator intend in this case ? If the words “ such sum or sums ” are to be read as applying to such granddaughter, the inference would be very strong that the trustee was to have power to pay at once, or from time to time, such amount or amounts as she might deem reasonable' and proper by way of a marriage portion. But we think they were intended to cover the case of a payment to one alone, or of a payment to each, rather than successive payments to the same grandchild. In the next sentence the payment which is authorized is spoken of as any advance by way of marriage portion.” And the same expression is repeated in the next, as well as in the concluding sentence of the paragraph. If the testator had had in mind a marriage portion to be paid from time to time, he naturally would have said “ any advances by way,” etc. Again, under the construction contended for by Mrs. Lyman the trustee would have power if both grandchildren married, and possibly if only one married, to pay over to them by way of advances for marriage portions the entire principal and its accumulations. It is apparent, we think, as already stated, that the testator did not contemplate such a disposition of the fund. It is to be observed further, that it appears from clause fifteen that when the testator wished to give to his trustee the right to pay over the entire principal from time to time to a beneficiary, he manifested his purpose in clear and unmistakable language. Upon the whole, we think that, according to the construction which we feel obliged to give to the will, the power of the trustee to make an advance by way of marriage portion to Mrs. Lyman has been exhausted by the payment that has been made.
*29However desirable it might be, in view of the changed circumstances of Mrs. Lyman, that the trustee should have the power to make an additional advance to her, it is manifest that that cannot justify us in departing from the will of the testator.
• Petition dismissed.